                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   C.T., a Minor, by                CLEMENSTINE
   SMITH, Guardian
                                                             CIVIL ACTION

            v.                                               NO. 17-4463

   DELAPLAINE MCDANIEL SCHOOL, et
   al.


                                  ORDER RE: MOTION FOR NEW TRIAL

        AND NOW, this 13th day of March, 2019, for the reasons stated in the foregoing Memorandum,

it is hereby ORDERED that Plaintiff’s Motion for a New Trial (ECF 60) is DENIED.



                                                                       BY THE COURT:

                                                                       /s/ Michael M. Baylson

                                                                       Michael M. Baylson, U.S.D.J.


O:\CIVIL 17\17-4463 C.T. v Delaplaine McDanieL Sch\17cv4463 Order re New Trial 03132019.docx
